             Case 3:19-cv-01391-JPG Document 1-1 Filed 12/23/19 Page 1 of 1 Page ID #15




BOB ABRAMS, et al                                                  FEDEX GROUND PACKAGE SYSTEM, INC., et al

                                       St. Louis County, MO




                       28 U.S.C. Section 1332

                       Motor vehicle accident with fatalities

                                                                      75,000.00




12/23/2019                                     /s/David I. Cates
